By the Court.
This is an action of tort wherein the plaintiff seeks to recover compensation for personal injuries sustained by her while a traveller upon a highway, by slipping upon natural ice on the sidewalk adjacent to land owned by the defendant. There was no evidence of artificial collection of water by spout or otherwise. The record utterly fails to disclose any ground of liability. This is equally so, even if it be assumed that the defendant violated some ordinance in failing to remove the ice or to render walking over it safe by scattering ashes, sand or other material. The case is covered by the authority of numerous decisions. Kirby v. Boylston Market Association, 14 Gray, 249, 252. Sanborn v. McKeagney, 229 Mass. 300, and cases collected.

Exceptions overruled.